      Case 21-40512                 Doc 15         Filed 04/18/21 Entered 04/18/21 23:41:30                                      Desc Imaged
                                                  Certificate of Notice Page 1 of 4

Information to identify the case:
Debtor
               Trophy Hospitality, LLC                                                     EIN:   81−4075814
               Name

United States Bankruptcy Court      Eastern District of Texas                               Date case filed for chapter:       11       4/8/21

Case number:21−40512
Official Form 309F2 (For Corporations or Partnerships under Subchapter V)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   10/20

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 12 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.

  1. Debtor's full name                       Trophy Hospitality, LLC


  2. All other names used in the dba Trophy Park
     last 8 years


  3. Address                                  3351 Waverly Drive
                                              Celina, TX 75009

  4. Debtor's attorney                        Eric A. Liepins
       Name and address                       Eric A. Liepins, P.C.                                      Contact phone 972−991−5591
                                              12770 Coit Road
                                              Suite 850                                                  Email: eric@ealpc.com
                                              Dallas, TX 75251

  5. Bankruptcy trustee                       Scott SEIDEL (SBRA V)
      Name and address                        Sub V Chapter Trustee                                      Contact phone 214−234−2503
                                              6505 West Park Boulevard
                                              Ste. 306                                                   Email: scott@scottseidel.com
                                              Plano, TX 75093

  6. Bankruptcy clerk's office                                                                            Hours open:
                                                                                                          8:00 − 4:00
       Documents in this case may be filed    Suite 300B
      at this address.                        660 North Central Expressway
      You may inspect all records filed in                                                                Contact phone (972)509−1240
                                              Plano, TX 75074
      this case at this office or online at
      https://pacer.uscourts.gov.                                                                         Date: 4/16/21

                                                                                                           For more information, see page 2 >




Official Form 309F2 (For Corporations or Partnerships under Subchapter V)                Notice of Chapter 11 Bankruptcy Case                         page 1
      Case 21-40512                 Doc 15         Filed 04/18/21 Entered 04/18/21 23:41:30                                      Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Trophy Hospitality, LLC                                                                                                Case number 21−40512


  7. Meeting of creditors                                                                                Location:
       The debtor's representative must
                                             May 7, 2021 at 09:30 AM
      attend the meeting to be questioned                                                                Telephonic Hearing−See Instructions
      under oath.                         The meeting may be continued or adjourned to a later
      Creditors may attend, but are not   date. If so, the date will be on the court docket.
      required to do so.


  8. Proof of claim deadline                 Deadline for filing proof of claim:
                                             For all creditors (except a governmental                     6/17/21
                                             unit):
                                             For a governmental unit:                                     10/5/21
                                             A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                             at www.uscourts.gov or any bankruptcy clerk's office.
                                             Your claim will be allowed in the amount scheduled unless:
                                             • your claim is designated as disputed, contingent, or unliquidated;
                                             • you file a proof of claim in a different amount; or
                                             • you receive another notice.
                                             If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                             must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                             You may file a proof of claim even if your claim is scheduled.
                                             You may review the schedules at the bankruptcy clerk's office or online at https://pacer.uscourts.gov.
                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                             proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer
                                             can explain. For example, a secured creditor who files a proof of claim may surrender important
                                             nonmonetary rights, including the right to a jury trial.


  9. Exception to discharge                  If § 523(c) applies to your claim and you seek to have it
     deadline                                excepted from discharge, you must start a judicial
       The bankruptcy clerk's office must    proceeding by filing a complaint by the deadline stated
      receive a complaint and any            below.
      required filing fee by the following   Deadline for filing the complaint:                           __________
      deadline.


                                              If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  10. Creditors
      address
                with a foreign                extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                              have any questions about your rights in this case.


                                             Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                             court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  11. Filing a Chapter 11
      bankruptcy case
                                             and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                             hearing, and you may object to confirmation of the plan and attend the confirmation hearing. The debtor will
                                             generally remain in possession of the property and may continue to operate the debtor's business.


                                             Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                             debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  12. Discharge of debts                     debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                             discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                             paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F2 (For Corporations or Partnerships under Subchapter V)                Notice of Chapter 11 Bankruptcy Case                          page 2
           Case 21-40512                Doc 15          Filed 04/18/21 Entered 04/18/21 23:41:30                                     Desc Imaged
                                                       Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                                 Eastern District of Texas
In re:                                                                                                                 Case No. 21-40512-btr
Trophy Hospitality, LLC                                                                                                Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0540-4                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Apr 16, 2021                                               Form ID: 309F2                                                            Total Noticed: 21
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 18, 2021:
Recip ID                   Recipient Name and Address
db                     +   Trophy Hospitality, LLC, 3351 Waverly Drive, Celina, TX 75009-1501
aty                    +   John M. Vardeman, UST Office, 110 N. College St., Suite 300, Tyler, TX 75702-7231
aty                    +   Laurie A. Spindler, Linebarger, Goggan, Blair & Sampson, 2777 N. Stemmons Frwy Ste 1000, Dallas, TX 75207-2328
aty                    +   Linda Reece, 1919 S. Shiloh Road, Suite 310, LB 40, Garland, TX 75042-8234
aty                    +   Michael D. Warner, Pachulski Stang Ziehl & Jones LLP, 440 Louisiana Street, Suite 900, Houston, TX 77002-1062
tr                     +   Scott SEIDEL (SBRA V), Sub V Chapter Trustee, 6505 West Park Boulevard, Ste. 306, Plano, TX 75093-6212
cr                     +   Bigs Investments Holdings, LLC, c/o Travis Richard, 5335 Spring Valley, Dallas, TX 75254-3009
cr                     +   City of Frisco, Linebarger Goggan Blair & Sampson, LLP, c/o Laurie A. Spindler, 2777 N. Stemmons Frwy, Suite 1000 Dallas, TX
                           75207-2328
cr                     +   Shiloh Oak Investment, LLC, c/o Travis Richard, 5335 Spring Valley, Dallas, TX 75254-3009
8028508                +   Aramak Uniform Services, P.O. Box 731676, Dallas, TX 75373-1676
8028509                +   Bigs Investment Holdings, LLC, c/o Travis Richard, 5335 Spring Valley, Dallas, TX 75254-3009
8028510                +   Blue Star Frisco, LP, 8000 Warren Parkway, Building 1, Suite 100, Frisco, TX 75034-2231
8028741                +   Frisco ISD, c/o Perdue Brandon Fielder et al, 1919 S. Shiloh Road, Suite 310, LB 40, Garland, TX 75042-8234
8028514                    Sani Servant, 3100 E Meadows, Mesquite, TX 75150
8028515                +   Shiloh Oak Investment, LLC, c/o Travis Richard, 5335 Spring V alley, Dallas, TX 75254-3009
8028516                +   Small Business Admin, PO Box 3918, Portland, OR 97208-3918
8028517                    Wade Electric, 7217 Parwelk, Dallas, TX 75235

TOTAL: 17

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: eric@ealpc.com
                                                                                        Apr 17 2021 02:03:00      Eric A. Liepins, Eric A. Liepins, P.C., 12770 Coit
                                                                                                                  Road, Suite 850, Dallas, TX 75251
ust                    + Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        Apr 17 2021 02:04:00      US Trustee, Office of the U.S. Trustee, 110 N.
                                                                                                                  College Ave., Suite 300, Tyler, TX 75702-7231
8028511                + Email/Text: bzern@celticbank.com
                                                                                        Apr 17 2021 02:06:00      Celtic Bank, 268 S State Street, Suite 300, Salt
                                                                                                                  Lake City, UT 84111-5314
8028513                    Email/Text: john@purelymeat.com
                                                                                        Apr 17 2021 02:03:00      Purely Meat Company, 4345 W Division, Chicago,
                                                                                                                  IL 60651

TOTAL: 4


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
cr                             Blue Star Frisco Retail, LLC
cr                             Fix A Drip
8028512                        Fix A Drip
cr               *+            Aramak Uniform Services, P.O. Box 731676, Dallas, TX 75373-1676
cr               *+            Blue Star Frisco, LP, 8000 Warren Parkway, Building 1, Suite 100, Frisco, TX 75034-2231
           Case 21-40512              Doc 15         Filed 04/18/21 Entered 04/18/21 23:41:30                                Desc Imaged
                                                    Certificate of Notice Page 4 of 4
District/off: 0540-4                                               User: admin                                                           Page 2 of 2
Date Rcvd: Apr 16, 2021                                            Form ID: 309F2                                                      Total Noticed: 21
cr                *+             Celtic Bank, 268 S. State St., Ste. 300, Salt Lake City, UT 84111-5314
cr                *+             Frisco ISD, c/o Perdue Brandon Fielder et al, 1919 S. Shiloh Road, Suite 310, LB 40, Garland, TX 75042-8234
cr                *P++           PURELY MEAT COMPANY, 4345 W DIVISION STREET, CHICAGO IL 60651-1714, address filed with court:, Purely Meat
                                 Company, 4345 W Division, Chicago, IL 60651
cr                *+             Small Business Admin, P.O. Box 3918, Portland, OR 97208-3918
cr                *              Wade Electric, 7217 Parwelk, Dallas, TX 75235

TOTAL: 3 Undeliverable, 7 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 18, 2021                                        Signature:          /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 16, 2021 at the address(es) listed below:
Name                             Email Address
Eric A. Liepins
                                 on behalf of Debtor Trophy Hospitality LLC eric@ealpc.com, martha@ealpc.com;r56883@notify.bestcase.com

John M. Vardeman
                                 on behalf of U.S. Trustee US Trustee john.m.vardeman@usdoj.gov

Laurie A. Spindler
                                 on behalf of Creditor City of Frisco laurie.spindler@lgbs.com Dora.Casiano-Perez@lgbs.com;dallas.bankruptcy@lgbs.com

Linda Reece
                                 on behalf of Creditor Frisco ISD lreece@pbfcm.com

Michael D. Warner
                                 on behalf of Creditor Blue Star Frisco Retail LLC mwarner@pszjlaw.com, klabrada@pszjlaw.com

Scott SEIDEL (SBRA V)
                                 scott@scottseidel.com susan@scottseidel.com;csms11@trustesolutions.net


TOTAL: 6
